Citation Nr: 1748042	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2017, the Veteran and his spouse testified before the undersigned at a Board hearing in Detroit, Michigan.  A transcript of that hearing has been associated with the virtual file and reviewed. 


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's low back disorder had its onset in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include arthritis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a back disability have been met.  

The evidence demonstrates current diagnoses of lumbar stenosis, arthritis, degenerative spondylolisthesis of the lumbar spine, and mild facet arthrosis.  09/29/2011 VBMS, VA Exam, pp. 2, 13-14; 04/04/2015 VBMS, SSA No. 4, p. 48.  Thus, the Board finds competent evidence of a current back disability.  

In January 2017, the Veteran testified that he injured his back during basic training.  01/25/2017 VBMS, Hearing Transcript, pp. 5-9.  His service treatment records show treatment for lower back injury in April and May 1977.  04/04/2015 VBMS, STR-Medical, pp. 5-6, 8.  Thus, the Board finds competent and credible evidence of a back injury in service.  

The Veteran testified that he has experienced low back pain since service, and attempted to self-medicate until seeking treatment in November 2008.  01/25/2017 VBMS, Hearing Transcript, pp.15-16; see also 04/04/2015 VBMS, SSA No. 4, pp. 45-48 (noting a history of back pain and back pain for many years).  In May 2017, VA received a statement from the Veteran's sister, stating that after service he experienced back pain, preventing him from participating in activities he previously enjoyed, such as basketball.  05/09/2017 VBMS, VA 21-4138.  In November 2008, the Veteran sought treatment for low back pain, and described experiencing intermittent back pain for many years.  04/04/2015 VBMS, SSA No. 4, p. 45.  The record demonstrates that the Veteran has continued to seek treatment for low back pain on a more or less continuous basis since November 2008, the earliest evidence of post-service treatment for low back pain in the record.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether low back pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

As the disability in question, arthritis, is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338-39 (stating that the primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology).  Hence, any doubt on the material issue of nexus is resolved in the Veteran's favor and the claim is granted.


ORDER

Service connection for a low back disability, to include arthritis, is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


